            Case 2:20-cv-00556-APG-NJK Document 20 Filed 08/04/21 Page 1 of 2




 1
 2
 3
 4
 5                               UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7
 8    JAMES VINCENT BANKS,                                    Case No. 2:20-cv-00556-APG-NJK
 9              Plaintiff(s),                                                Order
10    v.                                                                [Docket No. 13]
11    JOSEPH LOMBARDO, et al.,
12              Defendant(s).
13          Pending before the Court is Plaintiff’s motion to extend the time to effectuate service on
14 several non-appearing defendants. Docket No. 13. LVMPD counsel subsequently appeared by
15 filing an answer for Defendant Holm. Docket No. 14. It appears that counsel now knows the
16 identity of at least some of the non-appearing defendants for whom the United States Marshal
17 Service was rebuffed in attempting service. See id. at ¶ 4 (admitting that “Risppo is employed by
18 LVMPD”); but see Docket No. 11 at 7 (summons returned unexecuted on the grounds that there
19 is no employee by the name of Risppo).1 Moreover, Plaintiff has provided additional information
20 as to the identities of the non-appearing defendants. Docket No. 12.
21          Given the circumstances, the Court DEFERS ruling on the motion to extend time to afford
22 LVMPD counsel an opportunity to accept service on behalf of any of the non-appearing
23
24          1
               It would appear that some of the non-appearing defendants, particularly Defendants
     Miller and Rissippo, may be in default given the circumstances of the previous service attempt.
25   Compare Smith v. Saribay, 2021 WL 1824292, at *3 (D. Nev. Apr. 29, 2021) with Docket No. 12.
     The Court reemphasizes herein that there is an obligation to avoid unnecessary service costs. See
26   Estate of Darulis v. Garate, 401 F.3d 1060, 1063 (9th Cir. 2005) (discussing Fed. R. Civ. P.
     4(d)(2)); see also Smith, 2021 WL 1824292, at *2 n.5 (“Gamesmanship in the effectuation of
27   service is disfavored in any context, but it would seem particularly ill-advised in the context of
     service that is being effectuated on behalf of a pro se prisoner by the United States Marshal Service
28   pursuant to a Court order at taxpayer expense during a pandemic”).

                                                      1
          Case 2:20-cv-00556-APG-NJK Document 20 Filed 08/04/21 Page 2 of 2




 1 defendants. To that end, LVMPD counsel must file a notice by August 19, 2021, as to any of the
 2 non-appearing defendants for whom service is being accepted. With respect to any Defendant who
 3 waives service, an answer or other appropriate response to the complaint is due within 60 days of
 4 the issuance of this order. See Fed. R. Civ. P. 12(a)(1)(A)(ii). With respect to any Defendant who
 5 does not waive service, the Court may impose the full costs of service that is later undertaken.
 6         IT IS SO ORDERED.
 7         Dated: August 4, 2021
 8                                                              ______________________________
                                                                Nancy J. Koppe
 9                                                              United States Magistrate Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                    2
